OPINION ON MOTION FOR REHEARING AND TO SUPPLEMENT THE RECORD
DORSEY, Justice.
On original submission, we overruled appellant’s sole point of error alleging entrapment because appellant failed to file a complete statement of facts. In affirming the conviction, we noted by rule and by case law that it was appellant’s burden to ensure an adequate record for review was before this Court. Appellant’s counsel has filed a motion for rehearing in which he requests supplementation of the record with the pertinent volume of the statement of facts so that we may consider the merits of the appeal. We grant the motion.
Appellant’s counsel filed two volumes of the statement of facts on October 7, 1988. One volume covered discovery and other motions. A second volume covered the entry of appellant’s guilty plea. Appellant’s brief was filed on December 27, 1988. The State’s brief was filed on January 25, 1989. Both parties referred to pages in the apparently prepared but un-filed volume of the statement of facts covering the entrapment hearing.
The case was submitted on April 6, 1989. It was not until after submission that we learned both parties were arguing matters not included in the appellate record. Apparently appellant’s counsel was unaware that he had not filed the pertinent volume of the statement of facts until he received our opinion affirming the conviction. An opinion concurring in the affirmance recommended that a motion to supplement with the missing volume of the record would be proper.
Following affirmance of the conviction, appellant’s counsel forwarded to this Court a third volume of the statement of facts that contains a transcription of the entrapment hearing. In his motion to supplement, counsel offers no explanation for his failure to timely file the omitted volume of the statement of facts. However, it is apparent from his transmittal letter that counsel failed to realize that a complete statement of facts was not filed, or that it is counsel’s responsibility to ensure that such documents are timely filed on appellant’s behalf.
In the past, this Court has addressed counsel’s duty to file an adequate record, and we have at times refused to consider a late record. See e.g., Guerra v. State, 766 S.W.2d 830 (Tex.App.—Corpus Christi *5111989, no pet.); De La Garza v. State, 763 S.W.2d 62 (Tex.App.—Corpus Christi 1988, no pet). Tex.R.App.P. 83 provides that this Court may permit the late filing of the statement of facts on a showing that appellant may be deprived of effective assistance of counsel. If we were not to allow the filing of the entrapment transcription in this case, appellant would be deprived of a meaningful appeal solely because of counsel’s failure to perform the simple act of forwarding the correct volume of the statement of facts to this Court. The lawyer should be sanctioned — not the client.
Appellant has a right to a meaningful appeal. Evitts v. Lucy, 469 U.S. 387, 105 S.Ct. 830, 83 L.Ed.2d 821 (1985). Appellant personally has done nothing to obstruct the appeal, and the State has not opposed appellant’s motion to supplement. Under these circumstances, we find it would be improper to penalize appellant for his counsel’s error. For these reasons, we exercise our discretion under Rule 83 to allow the late filing of the entrapment volume at this time, and we will consider the appeal on its merits. Appellant’s motion for rehearing and request to supplement is granted.
NYE, C.J., dissents.